Citation Nr: 0416749	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, including for the purposes of obtaining 
Department of Veterans Affairs (VA) outpatient dental 
treatment.

2.  Entitlement to service connection for knots, lumps, or 
fatty tumors of the skin.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956, and was thereafter transferred to the U.S. Army 
Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a dental 
disorder, a skin disorder, claimed as knots, lumps, or fatty 
tumors of the skin, and diabetes mellitus.  In July 2002, the 
veteran testified before a Decision Review Officer at the RO 
and in December 2003, he and his spouse testified at a Board 
hearing there.  

As set forth in more detail below, a remand is required 
regarding the issues of service connection for a dental 
disability and knots, lumps, or fatty tumors of the skin.  
These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus was not shown in service or for many years 
thereafter and the record contains no indication that the 
veteran's current diabetes mellitus is causally related to 
his active service or any incident therein.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the claim of 
service connection for diabetes mellitus.  In a June 2001 
letter issued prior to the initial rating decision, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has requested all pertinent post-service VA 
and private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  It is noted that the veteran has indicated that 
he was treated in the 1960's for a skin disability, possibly 
at a VA facility in Baltimore, Maryland.  The RO duly 
contacted the appropriate facility and was advised that no 
records pertaining to the veteran could be located, including 
after a search of the archives.  The Board finds that, based 
on the RO's efforts and the response from the VA medical 
facility, it is reasonably certain that any records 
pertaining to the veteran are not available and that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  

The Board also finds that a medical opinion is not necessary 
based on the facts of this case.  As set forth in more detail 
below, the record in this case consists of service medical 
records which are entirely negative for any indication of 
diabetes mellitus and post-service medical records which 
first show treatment for diabetes mellitus in the 1990's.  
The veteran did not serve in Vietnam during the Vietnam era, 
nor is there any indication that he was exposed to herbicides 
during service; thus the presumptive provisions regarding 
herbicide exposure do not apply.  See 38 C.F.R. § 3.309(e) 
(2003).

Under these circumstances, any opinion on whether the 
veteran's current diabetes mellitus is causally related to 
his active service would obviously be speculative.  
Therefore, the Board finds that no further development is 
warranted, to include obtaining a medical opinion.  38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
claim of service connection for diabetes mellitus.

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of diabetes mellitus.  At his January 
1956 military separation medical examination, the veteran's 
endocrine system was normal on clinical evaluation.  
Laboratory testing was also normal, including tests for 
albumin and sugar.  

In April 1998, the veteran filed an application for VA 
compensation benefits, including service connection for 
hearing loss.  His application is silent for any mention of 
diabetes mellitus.  In support of his claim, the RO obtained 
VA clinical records dated from December 1998 to April 1999.  
In pertinent part, these records show treatment for diabetes 
mellitus.  These records contain no opinion regarding the 
etiology of the veteran's diabetes mellitus.  

In November 2000, the veteran again claimed entitlement to 
service connection for hearing loss, as well as several 
additional disabilities, including diabetes mellitus.  In 
support of his claim, the RO obtained VA and private clinical 
records, dated from March 1998 to June 2001.  In pertinent 
part, these records show that the veteran continued to 
receive treatment for diabetes mellitus.  Again, these 
records contain no opinion regarding the etiology of the 
veteran's diabetes mellitus.  

In July 2002 and in December 2003, the veteran testified at 
hearings at the RO.  He indicated that he had first been 
diagnosed as having diabetes in the late 1960's or early 
1970's.  He indicated that because none of his relatives had 
developed diabetes, he felt that his condition may be 
service-related.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2003).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of diabetes 
mellitus.  Likewise, the post-service medical evidence of 
record is negative for any notation of diabetes mellitus for 
many years after service separation.  In fact, there is no 
medical notation of diabetes mellitus of record until 1998, 
approximately 42 years after the veteran's service 
separation.  The Board has considered the veteran's testimony 
to the effect that he was first diagnosed as having diabetes 
mellitus in the late 1960's or early 1970's, but notes that 
any such diagnosis still occurred well outside the one-year 
presumptive period.  As noted above, an attempt to obtain 
records from that time period was futile.  

Moreover, there is no indication of record, nor does the 
veteran contend, that he had diabetes symptoms in service or 
symptoms of diabetes on a continuous basis following his 
service separation.  Finally, the Board observes that the 
probative evidence of record contains no indication that the 
veteran's current diabetes is related to his active service 
or any incident therein.  Thus, the Board finds that service 
connection for diabetes is not warranted on a direct basis, 
under the provisions of 38 C.F.R. § 3.303(d), or under the 
presumptive provisions set forth at 3.309(a).  The veteran 
has not contended otherwise.  

In addition, the Board notes that the record contains no 
indication that service connection for diabetes mellitus 
would be warranted under the presumptive provisions 
applicable to herbicide exposure.  Under these provisions, 
service connection for Type II diabetes or diabetes mellitus 
may be granted on a presumptive basis for veterans of Vietnam 
service or veterans shown to have been exposed to herbicides, 
provided that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2003).

In this case, the record clearly shows that the veteran did 
not serve in Vietnam during the Vietnam era, nor was he 
present in any of the locations outside Vietnam when Agent 
Orange was utilized.  See March 2003 VETERAN SERVICE CENTER 
MANAGER CALL (discussing listing from the Defense Department 
of locations outside of Viet Nam where Agent Orange was used 
or tested over a number of years).  Thus, the Board finds 
that the presumptive provisions are not for application in 
this case.  38 C.F.R. § 3.309(e) (2003).  

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for diabetes mellitus.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  




REMAND

The veteran has also claimed entitlement to service 
connection for a dental disorder and knots, lumps, or fatty 
tumors of the skin.  

With respect to his claim of service connection for a skin 
disorder, the veteran indicates that such disorder was 
present in service and has persisted to the present day.  At 
a December 2003 Board hearing, the veteran's spouse testified 
that the veteran has had a skin disorder since she married 
him in 1956.  See Layno v. Brown, 6 Vet. App. at 469 (holding 
that lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness).

A review of the veteran's service medical records shows that 
in May 1954, he was treated for urticaria.  At his January 
1956 military separation medical examination, however, his 
skin was normal on clinical evaluation.  In addition, on a 
report of medical history, he denied a history of boils, 
tumors, growths, and cysts.  Post-service clinical records 
show that the veteran underwent excision of lipomas on the 
abdomen in April 1998.  Records also note a history of a 
similar procedure in 1986.  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
That duty includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  Given the service 
medical records showing treatment for urticaria, the 
testimony of the veteran and his spouse regarding a 
continuous post-service skin disorder, and the recent 
clinical records showing a diagnosis of lipomas, the Board 
finds that a medical examination is necessary to reach a 
determination regarding the claim of service connection for 
knots, lumps, or fatty tumors of the skin.  Id.

In that regard, it is noted that the August 2002 Supplemental 
Statement of the Case listed a VA medical examination report 
of August 31, 1999, as among the evidence of record.  This 
examination report is not of record and it is unclear whether 
such listing is a typographical error or whether an 
examination report exists but has not yet been associated 
with the claims folder.  Clarification by the RO is therefore 
necessary.  

With respect to the claim of service connection for a dental 
disability, the Board notes that the veteran has testified 
that he sustained trauma to his face in service which 
loosened his teeth.  Although VA is required to liberally 
construe the veteran's statements, the RO has adjudicated 
only the claim of entitlement to service connection for a 
dental condition for purposes of compensation.  The issue of 
entitlement to service connection for a dental condition for 
purposes of VA outpatient dental treatment has not yet been 
addressed.  Thus, to avoid any possibility of prejudice to 
the veteran, additional action by the RO is necessary at this 
time.  See 38 C.F.R. § 20.202 (2003); Mays v. Brown, 5 Vet. 
App. 302 (1993) (holding that a claim of service connection 
for a dental disability must also considered to be a claim 
for VA outpatient dental treatment).  

In view of the foregoing, this matter is remanded for the 
following:  

1.  Contact the veteran and provide him 
with the opportunity to identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional treatment records 
pertaining to his claims of service 
connection for a skin disability and a 
dental disability.  After obtaining any 
necessary authorization, an attempt to 
obtain copies of all pertinent records 
which have not already been obtained 
should be made.

2.  Regardless of the veteran's response, 
a copy of the report of the August 31, 
1999 VA medical examination, if in 
existence, should be obtained and 
associated with the claims folder.  

3.  The veteran should be scheduled for 
VA medical examination for the purpose of 
obtaining an opinion as to the etiology 
of his current skin disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the medical examination.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any current skin disorder is 
causally related to the veteran's active 
service or any incident therein.  The 
examiner must indicate his review of the 
claims folder and provide a rationale for 
the opinion expressed.  If an opinion 
cannot be provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

4.  The claims should then be 
readjudicated, including with 
consideration of service connection for a 
dental disability, both for purposes of 
compensation and for purposes of VA 
outpatient dental treatment.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



